The plaintiff in error, hereinafter called defendant, was convicted in the county court of Caddo county on a charge of having the unlawful possession of whisky, and was sentenced to pay a fine of $250 and to serve 60 days in the county ail.
At the time charged, certain officers with a search warrant went to the premises of defendant and discovered five pints of whisky and 22 gallons of home brew. The charge is for the possession of whisky. There was evidence from which the jury could reasonably find that persons went to this house for the purpose of procuring intoxicants. No reason for a reversal is made to appear. We are of the opinion that under all the record the punishment assessed is too severe and should be modified by reducing to a fine of $150 and 30 days in the county jail.
As so modified, the case is affirmed.